Citation Nr: 0201559	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  98-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for migraines as secondary 
to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from an June 1997 rating decision in which 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
service connection for migraines as secondary to the 
veteran's service-connected bilateral hearing loss.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no competent evidence that shows that the 
veteran's migraines are etiologically or causally related to 
his service-connected bilateral hearing loss.


CONCLUSION OF LAW

1.  Migraines are not proximately due to or the result of the 
veteran's service-connected bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.310(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date. However, in this case, even though the 
RO did not have the benefit of the explicit provisions of 
VCAA, VA's duties with respect to the veteran's claim have 
been fulfilled.

The law essentially provides that VA has a duty to notify a 
claimant and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the veteran in this case.  Specifically, 
the veteran was advised and notified of the evidence 
necessary to establish his eligibility for service connection 
for migraines as secondary to his service-connected 
disability of bilateral hearing loss in the June 1997 rating 
decision and in the November 1997 statement of the case 
(SOC).  The Board finds that the discussion in the RO rating 
decision and the discussion and pertinent regulation provided 
in the SOC sent to the veteran in effect informed him of the 
information and evidence that would needed to substantiate a 
claim and complied with VA's notification requirements.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim for service connection 
for migraines as secondary to his service-connected 
disability of bilateral hearing loss have been properly 
developed and that no useful purpose would be served by 
remanding said issue with directions to provide further 
assistance to the veteran.  Specifically, the RO sought and 
obtained the veteran's VA medical treatment records from May 
1990 to September 1995 and specifically requested the veteran 
to submit evidence showing his "headaches" are secondary to 
his service connected condition in a letter dated in April 
1997.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist the veteran has been satisfied.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

II. Service Connection for Migraines as Secondary to Service-
Connected Bilateral Hearing Loss

The veteran contends, in essence, that his service-connected 
disability of bilateral hearing loss has resulted in his 
suffering from migraines.  However, after a complete and 
thorough review of the evidence, the Board finds that his 
contentions are not supported by the evidence, and that his 
claim fails.

Service connection is warranted where the evidence shows that 
a disability is proximately due or the result of an already 
service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 
1991), 38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  38 U.S.C.A. § 5107, 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has reviewed all the evidence of record.  VA 
treatment records from May 1990 to September 1995 show that 
the veteran sought treatment for headaches.  The VA treatment 
records reveal he was first diagnosed with migraines in 
August 1992. 

The VA medical treatment records also reveal in the patient 
histories that the veteran contends, in essence, that 
bilateral hearing loss results in his migraines.  In April 
1994, the VA medical treatment record's patient history notes 
the veteran's headaches are "aggravated by [his] hearing 
difficulty" and that "noises are not tolerated by [veteran] 
even in routine social activities."  The VA medical 
treatment record's patient history in March 1995 notes the 
veteran "has problems tolerating noise and migraines become 
exacerbated in noisy environment or situation."  However, 
there is no medical evidence or diagnosis whereby migraines 
are deemed to have been caused by or proximately due to his 
bilateral hearing loss.  The records cited just record the 
veteran's complaints.  Evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  As such, the patient histories cited 
above are not competent medical evidence as the medical 
examiner did not add comment to the veteran's contentions or 
further diagnosis the veteran's migraines as due to his 
bilateral hearing loss.

With specific regard to the veteran's contentions that his 
migraines are caused by his bilateral hearing loss, there is 
no indication that the veteran possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation, his 
statements regarding the cause of his migraines are 
insufficient.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); The veteran may have migraines, aggravated and 
caused in the manner he describes, but he is not competent to 
render a diagnosis; he can not say that his migraines are 
proximately due to or the result of his bilateral hearing 
loss.

For the reasons stated above, the Board concludes that the 
veteran has failed to submit competent evidence showing that 
his migraines are proximately due or the result of his 
service-connected bilateral hearing loss.  Thus, the 
preponderance of the evidence is against the claim and the 
claim for service connection migraines as secondary to 
service-connected bilateral hearing loss must be denied.  The 
Board has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his claim, that doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for migraines as secondary to service-
connected bilateral hearing loss is denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

